DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1 and 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 8,970,506. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1 and 11 and patented claim 6 differ only in the type of parameter storage format in the memory.  It would have been obvious to one of ordinary skill in the art to include as part of the different sections of the touch controller in the patented claim a stimulation section for generating touch detection stimulation signals, and a decode section for decoding received touch signal data, whereby the specific storage format for the selected parameters can be chosen to be a first stimulation matrix and a first decode matrix combination, simply as a matter of logic parameter storage format preference.
 

11. A touch controller selectively configurable for varying power consumption, comprising:
8,970,506 discloses at claim 6. A touch controller comprising: 
a plurality of sections configured to generate or process a touch signal, each section having selectively adjustable power consumption;
a plurality of sections configured to process a touch signal, each section having adjustable power; 
a memory configured to store a plurality of parameters corresponding to the
plurality of sections; and
a memory configured to store a plurality of power adjustments corresponding to the sections; and 
power management logic configured for
power management logic configured to 
detecting a touch signal noise level, and
detect an operating condition of the device, …and wherein the operating condition comprises a device component temperature, or a touch signal noise level,
based on the detected touch signal noise level, selecting a first stimulation matrix and a first decode matrix combination from the plurality of stored parameters,

wherein the first stimulation matrix and the first decode matrix combination is
selected to produce a lowest power consumption in the plurality of sections that exceeds a
predetermined touch signal-to-noise ratio threshold.
and apply the selected power adjustments to the corresponding sections in order to process the touch signal at lower power without substantially lower signal quality, wherein the one or more of the plurality of power adjustments selected is based on the detected operating condition of the device, and wherein the operating condition comprises a device component temperature, or a touch signal noise level.


Claim 1 is a method claim drawn to the device of claim 11 and is therefore interpreted and rejected based on similar reasoning. 

Claims 1 and 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 9,098,286. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1 and 11 and patented claim 5 differ only in the type of parameter storage format in the memory. It would have been obvious to one of ordinary skill in the art to include as part of the different sections of the touch controller in the patented claim a stimulation section for generating touch detection stimulation signals, and a decode section for decoding received touch signal data, whereby the specific storage format for the selected parameters can be chosen to be a first stimulation matrix and a first decode matrix combination, simply as a matter of logic parameter storage format preference.

11. A touch controller selectively configurable for varying power consumption, comprising:
9,098,286 discloses at claim 5. A touch controller comprising: 

a plurality of sections configured to process a touch signal, each section having adjustable power; 
a memory configured to store a plurality of parameters corresponding to the
plurality of sections; and
a memory configured to store a plurality of power adjustments corresponding to the sections; and 
power management logic configured for
power management logic configured to 
detecting a touch signal noise level, and
detect an operating condition of the touch controller, …and wherein the operating condition comprises a touch signal noise level,
based on the detected touch signal noise level, selecting a first stimulation matrix and a first decode matrix combination from the plurality of stored parameters,
 select one or more of the plurality of power adjustments, and 
wherein the first stimulation matrix and the first decode matrix combination is
selected to produce a lowest power consumption in the plurality of sections that exceeds a
predetermined touch signal-to-noise ratio threshold.
apply the selected power adjustments to the corresponding sections in order to process the touch signal at lower power without substantially lower signal quality, wherein the one or more of the plurality of power adjustments selected is based on the detected operating condition of the touch controller, and wherein the operating condition comprises a touch signal noise level.


Claim 1 is a method claim drawn to the device of claim 11 and is therefore interpreted and rejected based on similar reasoning. 

Claims 1 and 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,222,854. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1 and 11 and patented claim 5 differ only in the type of parameter storage format in the memory. It would have been obvious to one of ordinary skill in the art to include as part of the different sections of the touch controller in the patented claim a stimulation section for generating touch detection stimulation signals, and a decode section for decoding received touch signal data, whereby the specific storage format for the selected parameters can be chosen to be a first stimulation matrix and a first decode matrix combination, simply as a matter of logic parameter storage format preference.

11. A touch controller selectively configurable for varying power consumption, comprising:
10,222,854 discloses at claim 5. A touch controller comprising: 
a plurality of sections configured to generate or process a touch signal, each section having selectively adjustable power consumption;
a plurality of sections configured to process a touch signal, each section having adjustable power including a first amount of power and a second amount of power, the first amount of power being lower than the second amount of power; 
a memory configured to store a plurality of parameters corresponding to the
plurality of sections; and
a memory configured to store a plurality of power adjustments corresponding to the plurality of sections; and 
power management logic configured for
power management logic configured to 
detecting a touch signal noise level, and
detect an operating condition of the touch controller, … and wherein the operating condition comprises a touch signal noise level.
based on the detected touch signal noise level, selecting a first stimulation matrix and a first 


selected to produce a lowest power consumption in the plurality of sections that exceeds a
predetermined touch signal-to-noise ratio threshold.
wherein the one or more of the plurality of power adjustments selected is based on the detected operating condition of the touch controller, and wherein the operating condition comprises a touch signal noise level.


Claim 1 is a method claim drawn to the device of claim 11 and is therefore interpreted and rejected based on similar reasoning. 

Claims 1 and 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,747,296. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1 and 11 and patented claim 8 differ only in the parameter storage format in the memory. It would have been obvious to one of ordinary skill in the art to include as part of the different sections of the touch controller in the patented claim a stimulation section for generating touch detection stimulation signals, and a decode section for decoding received touch signal data, whereby the specific storage format for the selected parameters can be chosen to be a first stimulation matrix and a first decode matrix combination, simply as a matter of logic parameter storage format preference.
11. A touch controller selectively configurable for varying power consumption, comprising:
 10,747,296 discloses at claim 8. A touch sensing system, comprising: 
a plurality of sections configured to generate or process a touch signal, each section having selectively adjustable power consumption;
one or more sense channels; 
a memory configured to store a plurality of parameters corresponding to the
plurality of sections; and
a memory containing a plurality of stored stimulation signal frequency and bias current pairs; and 

a processor coupled to the one or more sense channels and the memory, the processor programmed for 
detecting a touch signal noise level, and
…a combination of an internal noise level associated with the selected stimulation signal frequency and bias current and an expected external noise level is within a predetermined allowable total noise level…
based on the detected touch signal noise level, selecting a first stimulation matrix and a first decode matrix combination from the plurality of stored parameters,
 selecting a particular stimulation signal frequency and bias current pair from the memory for applying to the one or more sense channels, 
wherein the first stimulation matrix and the first decode matrix combination is
selected to produce a lowest power consumption in the plurality of sections that exceeds a
predetermined touch signal-to-noise ratio threshold.
the selected stimulation signal frequency and bias current pair having a lowest power consumption level at which a combination of an internal noise level associated with the selected stimulation signal frequency and bias current and an expected external noise level is within a predetermined allowable total noise level.


Claim 1 is a method claim drawn to the device of claim 11 and is therefore interpreted and rejected based on similar reasoning. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al. (US PGPub 2011/0050618) in view of Perski et al. (US PGPub 2004/0155871). 

Regarding claim 11, Murphy discloses a touch controller selectively configurable for varying power consumption (fig. 1, touchscreen controller 100), comprising:
a plurality of sections configured to generate or process a touch signal (fig. 2, drive electronics and sense electronics), each section having selectively adjustable power consumption ([0039], Processor or controller 100 applies an excitation square wave to the drive electrodes that may have a frequency selected from a range between about 40 kHz and about 200 kHz. The AC signal is coupled to the sense lines via mutual capacitance. Touching panel 90 with a finger alters the capacitance at the location of the touch. AMRI-5000 controller 100 in FIGS. 3 and 4 can resolve and track multiple touches simultaneously. A high refresh rate allows the host to track rapid touches and any additional movements without appreciable delay. The embedded processor filters the data, identifies the touch coordinates and reports them to the host. The embedded firmware can be updated via patch loading);
a memory (fig. 2, control registers) configured to store a plurality of parameters corresponding to the plurality of sections ([0046], control registers, in one embodiment processor or controller 100 incorporates up to 128 registers that control system behavior and that may be configured to report data to a host controller. These registers may be accessed by the host controller via TWI or SPI interfaces, and may include functionality such as adjusting analog gain, controlling various filters, setting the number of active drive and sense lines on the panel, setting the virtual height and width of the panel (which determines the coordinates returned to the host controller), and selecting which events cause host interrupts); and
power management logic (fig. 2, processor) configured for

based on the detected touch signal noise level, selecting stored parameters from the plurality of stored parameters ([0011], if the noise levels exceed the threshold, increasing the rate at which touch point data are acquired),
wherein the stored parameters is selected to produce a lowest power consumption in the plurality of sections that exceeds a predetermined signal-to-noise ratio threshold ([0011], there is provided a method of improving noise robustness and navigation performance in a mutual capacitance sensing device comprising determining, in a processor, whether noise levels in touch point data acquired from a touch panel or touchscreen forming a portion of the sensing device exceed a noise threshold, and if the noise levels exceed the threshold, increasing the rate at which touch point data are acquired for a predetermined period of time. Examiner notes: it is known that increasing the rate at which touch point data are acquired would also increase the power consumption; and [0016], there is provided a method of avoiding false wakeups and minimizing power consumption in a mutual capacitance sensing device having a touch panel or touchpad comprising operating the sensing device in a rest mode having a first power consumption mode associated therewith where a processor periodically searches for touches on the touch panel or touchscreen at a first predetermined rate, and in an absence of detecting a touch on the touch panel or touchpad over a first predetermined period of time, shifting the sensing device using the processor to a second power consumption mode that is lower than the first power consumption mode where the processor periodically searches for touches on the touch panel or touchscreen at a second predetermined rate that is lower than the first predetermined rate).
Except, Murphy does not disclose wherein the noise level is a touch signal noise level and the signal-to-noise ratio is a touch signal-to-noise ratio, and wherein the selected stored parameters are a first stimulation matrix and a first decode matrix combination. 
Murphy teaches noise within a system however other known types of noise occur in touch systems including external noise, internal noise and noise from a touch signal. Additionally, Murphy teaches using stored parameters to perform power management within a system however other known 
Therefore it would have been obvious to one of ordinary skill in the art to address the known type of noise and power consumption reduction parameters such as taught by Perski in a system/method such as taught by Murphy to provide a system/method achieve the same stated objectives of touch detection and power consumption reduction with expected results. Furthermore, it would have been obvious to one skilled in the art that the specific storage format for the control and processing logic parameters in Murphy and Perski for the stimulation processing part and the touch detection processing part can be chosen to be a stimulation matrix and a decode matrix, respectively so that the selected parameters would be a first stimulation matrix and a first decode matrix combination, simply as a matter of logic parameter storage format preference.

Regarding claim 12, Murphy further discloses the power management logic further configured for selecting between a single stimulation touch sensing operation and a multi-stimulation touch sensing combination ([0037], Often it is necessary to detect multiple touches. The size of the grid is driven by the desired resolution of the touches).

Regarding claim 13, Murphy further teaches the power management logic further configured for selecting between a first single stimulation decode matrix and a first multi-stimulation decode matrix ([0037], Often it is necessary to detect multiple touches. The size of the grid is driven by the desired resolution of the touches).



Regarding claim 15, Murphy further discloses at least one of the plurality of sections configured for demodulating a received touch signal in accordance with the first decode matrix ([0046], functionality such as adjusting analog gain, controlling various filters, setting the number of active drive and sense lines on the panel, setting the virtual height and width of the panel (which determines the coordinates returned to the host controller), and selecting which events cause host interrupts).

Regarding claim 16, Murphy further discloses at least one of the plurality of sections configured for stimulating a touch sensor panel in accordance with the first stimulation matrix ([0046], functionality such as adjusting analog gain, controlling various filters, setting the number of active drive and sense lines on the panel, setting the virtual height and width of the panel (which determines the coordinates returned to the host controller), and selecting which events cause host interrupts).

Regarding claim 17, Murphy further discloses wherein the selected first stimulation matrix and first decode matrix combination represents a particular power level and a particular noise level ([0007], noise signals interfering with touch signals, significant variability among different users with respect to their touch habits and motions, undesired changes in operational characteristics arising from changes in the ambient environment or changing finger sizes or user habits, and high power consumption that may be induced by false wakeups).

Regarding claim 18, the combination of Murphy and Perski further discloses the power management logic further configured for utilizing the touch signal noise level and a stimulation signal phase increment to select the first stimulation matrix and the first decode matrix combination (Perski: [0023], the oscillator is connected to provide the oscillating signal to the excitation circuitry and also to 

Regarding claim 19, Murphy further discloses the power management logic further configured for utilizing the touch signal noise level and a component temperature level to select the first stimulation matrix and the first decode matrix combination ([0066], with respect to the third operation relating to an improved noise robustness operating mode (decreasing darkframe adaptation rates), during normal operation darkframe signals (which represent the signals or values generated by a mutual capacitance touch panel when no finger or touch is present) are adapted from time to time to ensure that darkframe reference values do not change in response to changes in the ambient environment, such as variations in humidity or temperature).

Regarding claim 20, Murphy further discloses the power management logic further configured for utilizing the touch signal noise level and determined low noise stimulation frequency to select the first stimulation matrix and the first decode matrix combination ([0079], in the absence of a touch for a certain interval the processor or controller 100 automatically shifts to the next-lowest power consumption mode).

Claims 1-10 are method claims drawn to the device of claims 11-20 respectively and are therefore interpreted and rejected based on similar reasoning. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sultenfuss (US PGPub 2010/0115314) discloses a block diagram of an information handling system (fig. 1). 
Wolfe (US PGPub 2011/0055603) discloses a method for managing power consumption of a processor (fig. 3). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693